Citation Nr: 1707761	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  13-03 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to an evaluation in excess of 10 percent for multiple chalazia of the right upper and left lower eyelids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in June 2013.  A transcript of that hearing has been associated with the claims file.

The Board remanded these matters in February 2015 for additional development, and the case has been returned for appellate consideration.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's multiple chalazia of the right upper and left lower eyelids have not resulted in residuals, caused visible or palpable tissue loss, visual impairment, asymmetry of one feature or paired set of features, or any characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for multiple chalazia of the right upper and left lower eyelids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.79, 4.118, Diagnostic Codes 6015, 7800 (prior to December 2008, 2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in April 2011 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter was not sent prior to the initial RO decision in this matter; however, the matter was readjudicated in the December 2012 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has not alleged that he has been prejudiced in the timing of the notice letter and he has had the opportunity to participate fully in his claim, to include appearing before the Board for a hearing in June 2013.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal for an increased rating as the timing error did not affect the essential fairness of the adjudication.  Therefore, the duty to notify has been satisfied.

Th duty to assist has also been satisfied.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO has obtained VA and private treatment records.  The Veteran submitted personal statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Pursuant to the Board's February 2015 remand order, the RO associated with the claims file outstanding VA treatment records and requested and obtained identified private treatment records.  The RO also scheduled a VA examination to determine the current severity of the Veteran's service connected multiple chalazia of the right upper and left lower eyelids.  To this extent, the Board's remand directives have been substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding VA examinations, the Board notes that the  Veteran was afforded VA examinations in July 2012 and June 2015.  The examiners reviewed the claims file and provided reports detailing the Veteran's current symptoms of the eyes and eyelids.  Therefore, the examination reports are adequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

The Veteran seeks a rating in excess of 10 percent for his multiple chalazia of the right upper and left lower eyelids.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Of note, VA revised the criteria for rating eye disabilities received by VA on or after December 10, 2008.  In this case, the Veteran's claim for an increased evaluation was received in July 2008.  Prior to December 2008, Diagnostic Code 6015 indicated that benign new growths (eyeball and adnexa, other than superficial) were to be rated on impaired vision, with a minimum evaluation of 10 percent.  If the benign growths were healed, they were to be rated on their residuals.

Under the current version of Diagnostic Code 6015, benign neoplasms of the eyeball and adnexa are to be separately evaluated based on visual impairment and nonvisual impairment such as disfigurement (Diagnostic Code 7800).  The evaluations are to be combined.  

Under Diagnostic Code 7800, scars or disfigurement of the head, face or neck, a 10 percent evaluation is contemplated when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

There are eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, as follows: Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  Id. at Note I.

Diagnostic Codes 6061-6066 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.79.

Visual field defects are rated under Diagnostic Codes 6080 and 6081.  38 C.F.R. 
§ 4.77.

The Board notes that during the pendency of this appeal, VA amended the rating criteria for evaluating disabilities of the skin.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008).  These amended criteria, however, are applicable only to claims received on or after October 23, 2008.  In this case, revised Diagnostic Code 6015 is applicable as of December 2008 so only the amended skin regulations will be used herein.  

In this case, the evidence includes VA and private treatment records as well as lay statements from the Veteran.  As discussed below, the evidence does not show that his chalazia have any residuals, were symptomatic, or that the chalazia caused residuals during the pendency of the claim under either the previous or current rating criteria.  Thus, the Board cannot find that the service-connected multiple chalazia has caused visible or palpable tissue loss, visual impairment, asymmetry of one feature or paired set of features, or any characteristics of disfigurement.

A December 2009 VA treatment record shows the Veteran had blepharitis of both eyes.  His vision was 20/20.  A diagnosis of convergence insufficiency was noted.  Relationships between service-connected chalazia and blepharitis and/or convergence insufficiency were not indicated.  Chalazia were not found.

In December 2010, the Veteran had a VA ophthalmology consultation.  Meibomian gland dysfunction (MGD) of the eyelids was noted; however, the provider did not indicate that MGD was related to chalazia or that there were symptomatic chalazia or residuals causing visible or palpable tissue loss, visual impairment, asymmetry of one feature or paired set of features, or any characteristics of disfigurement.   See also VA Treatment record, February 2011.

The Veteran had a VA compensation and pension examination in July 2012.  The VA examiner observed MGD, bilaterally.  A relationship between MGD and chalazia was not indicated.  Also diagnosed was mild convergence insufficiency, a history of nonspecific visual disturbances, and early cataracts, which the examiner found unrelated to service-connected chalazia.  Symptomatic chalazia were not indicated.

A March 2014 VA evaluation shows the Veteran's eyelids were within normal limits, bilaterally.  The provider found no sign of chalazia.  The provider noted a history of ocular apraxia.

The Veteran had another compensation and pension examination in May 2015, which was conducted by a provider contracted by VA to perform it.  The examiner noted multiple chalazia manifested in 1973.  The chalazia were surgically excised.  On examination, the examiner found no anatomical loss of the eyelids, brows or lashes or lacrimal gland and lid conditions.  The only diagnosis provided was cataracts, which resulted in decrease in visual acuity or other visual impairment.  Chalazia were not observed.  The examiner specifically noted that the Veteran had no other eye conditions, pertinent physical findings, complications, conditions, or signs and symptoms related to the condition at hand.  There was no scarring or disfigurement.  The examiner stated that the Veteran's decrease in visual acuity was due to cataracts.  The examiner indicated that for the established diagnosis of multiple chalazia disorder, the diagnosis had changed as there were no signs or residual problems from chalazia.  The examiner stated that the Veteran's medical records have notes of blindes and oculomotor apraxia, none of which appeared to be confirmed by ophthalmology or neuro-ophthalmology.

In addition to the medical records, the Board has considered the Veteran's lay statements alleging that his multiple chalazia of the right upper and left lower eyelids have worsened.  During his June 2013 Board hearing, he reported that his multiple chalazia were affecting vision in the left eye.  He explained his symptoms of oculomotor apraxia and oculomotor palsy of the left eye.  He stated that at times, his eyes would swell and/or his vision would become blurry.  Regarding the described symptoms and diagnoses, the Board points out that the RO denied service connection for a left eye disorder, to include MBG, mild convergence insufficiency, and history of nonspecific visual disturbances, in a September 2012 rating decision.  The Veteran did not file a notice of disagreement with that decision and he has not indicated an intent to reopen the claim.  Regardless, the Board observes that the medical evidence does not show that the Veteran's oculomotor apraxia and oculomotor palsy and related symptoms of the left eye are residuals of his service-connected chalazia.  In fact, the Veteran indicated that the conditions are related to cranial nerves and head movement, not his service-connected skin condition of the eyelids.  As discussed by the May 2015 examiner, the Veteran has no symptomatic chalazia or residuals from that disability.

Based on the entirety of the evidence, the Board finds that a rating in excess of 10 percent for multiple chalazia of the right upper and left lower eyelids is not warranted under either the previous or current rating criteria.  While diagnoses of the eyes other than multiple chalazia have been indicated, the compensation and pension examiners found no active symptoms of chalazia and the May 2015 examiner specifically stated that the Veteran had no sign of active chalazia or residual problems from chalazia.  The Board notes that the Veteran's disability must be evaluated based upon the residuals of his chalazia, as there has been no new chalazia.  However, the Veteran has not alleged and medical evidence does not show that there have been any residuals from the Veteran's service-connected multiple chalazia of the right upper and left lower eyelids or that they caused visible or palpable tissue loss, visual impairment, asymmetry of one feature or paired set of features, or any characteristics of disfigurement.  Accordingly, a rating in excess of 10 percent for multiple chalazia of the right upper and left lower eyelids cannot be granted.  The appeal is denied.

III. Other Considerations

The Board has also considered whether referral for an extraschedular rating is warranted. Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In this case, the schedular criteria are adequate for rating the Veteran's multiple chalazia of the right upper and left lower eyelids.  The medical evidence has shown that the Veteran's service-connected condition has been asymptomatic during the pendency of the claim.  While the Veteran has reported having difficulties with his vision and described other symptoms related to his eyes, his reported symptoms are not related to his service-connected eye condition.  As noted above, no active disability or residuals have been present during the pendency of the claim.  Accordingly, the schedular criteria are adequate for rating the service-connected multiple chalazia of the right upper and left lower eyelids.  Referral for extraschedular consideration is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447(2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a rating in excess of 10 percent for multiple chalazia of the right upper and left lower eyelids is denied.



REMAND

The Board remanded the claim for service connection for a back disorder in February 2015, in part, to obtain a VA examination and opinions addressing the etiology of the condition.  An examination was conducted in May 2015; however, the opinion report is not adequate for rating purposes.  Specifically, the examiner stated that the back condition was not related to service but the examiner did not provide a clear rationale.  In the rationale, the examiner indicated review of the medical records and noted that the Veteran's back pain "started in MARCH 1973. And it was silent for follow up treatment in the medical records."  The Board finds the examiner's rationale is unclear since the examiner provided a negative opinion but stated that the back pain started in March 1973.  The Board, therefore, must return this examination report as being inadequate for rating purposes.  38 C.F.R. 
§ 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).  On remand an addendum etiology opinion must be obtained.

On remand, all outstanding treatment records should be identified and obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file outstanding VA treatment records and identified private treatment records, if any.

2. Then ask the May 2015 examiner to review the claims file and provide an addendum opinion addressing the etiology of the Veteran's back disorder.  If the examiner is not available, another qualified examiner should be asked to provide the opinion.  If the examiner cannot provide the requested opinion without examining the Veteran, an examination must be scheduled.

After review of the claims file, and examination if necessary, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disorder is related to service.

It should be noted that the Veteran's service treatment records indicate that the Veteran experienced trauma after a collision with another marine during a softball game, was struck in the back of the neck by a policeman in October 1972, and reported back pain in March 1973.  It should also be noted that review of the Veteran's VA medical records indicate discoloration of the Veteran's back, a possible car accident, and at times, mention a diagnosis of post-traumatic neuropathy of the lower extremities.

The Veteran has testified that the discoloration in his back began in service and that he injured his back lifting a sea bag during training.  He has also raised the possibility that his back disorder is related to his left eye disorder, to possibly include his service connected eye disorder.

The examiner must provide a rationale for the opinion provided.  In providing the opinion, the examiner should discuss the Veteran's testimony regarding his back injury to include discoloration, as well as the Veteran's testimony regarding the etiology of this disorder, and all instances and events discussed in the Veteran's service treatment records and VA medical records as noted above.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


